                                                                  KURT C. FAUX, ESQ.
                                                              1   Nevada Bar No. 003407
                                                                  JORDAN F. FAUX, ESQ.
                                                              2   Nevada Bar No. 12205
                                                                  THE FAUX LAW GROUP
                                                              3   2625 N. Green Valley Pkwy., #100
                                                                  Henderson, Nevada 89014
                                                              4   Telephone: (702) 458-5790
                                                                  Facsimile: (702) 458-5794
                                                              5   Email: kfaux@fauxlaw.com
                                                                         jfaux@fauxlaw.com
                                                              6
                                                                  Attorneys for Insurance Company of the West
                                                              7
                                                                                               UNITED STATES DISTRICT COURT
                                                              8
                                                                                                       DISTRICT OF NEVADA
                                                              9
                                                                   INSURANCE COMPANY OF THE WEST, a                   CASE NO:      2:17-cv-01272-RFB-DJA
                                                             10    foreign corporation,
                                                             11                                                       STIPULATION AND ORDER TO EXTEND
                     2625 N. GREEN VALLEY PKWY., SUITE 100
THE FAUX LAW GROUP




                                                                          Plaintiff,                                  TIME FOR PLAINTIFF TO RESPOND TO
                                                             12                                                       DEFENDANTS’ BILL OF COSTS [ECF NO.
                           HENDERSON, NEVADA 89014




                                                                   v.                                                 73] AND DEFENDANTS’ MOTION FOR
                               TEL. (702) 458-5790




                                                             13                                                       COSTS AND ATTORNEY’S FEES [ECF
                                                                   RENO QUALITY HOMES, INC., a Nevada                 NO. 74]
                                                             14    corporation, HIGH VALLEY
                                                                   DEVELOPMENT, LLC, a Nevada limited
                                                             15    liability company, ROBERT N.
                                                                   FITZGERALD, an individual, SHERYL A.
                                                             16    FITZGERALD, an individual, THE ROBERT
                                                                   N. FITZGERALD IRREVOCABLE TRUST, a
                                                             17    Nevada Trust, THE SHERYL FITZGERALD
                                                                   IRREVOCABLE TRUST, a Nevada Trust,
                                                             18    ROBERT N. FITGERALD, as the Trustee for
                                                                   The Robert N. Fitzgerald Irrevocable Trust and
                                                             19    as Trustee for The Sheryl Fitzgerald Irrevocable
                                                                   Trust, DOES I through X, inclusive; ROE
                                                             20    CORPORATIONS I through X, inclusive,
                                                             21           Defendants.
                                                             22
                                                                         Plaintiff, Insurance Company of the West (“ICW”), by and through its attorneys, The Faux
                                                             23
                                                                  Law Group, and Defendants Reno Quality Homes, Inc., Robert N. Fitzgerald, Sheryl A. Fitzgerald,
                                                             24
                                                                  The Robert N. Fitzgerald Irrevocable Trust, The Sheryl Fitzgerald Irrevocable Trust, Robert N.
                                                             25
                                                                  Fitzgerald as Trustee of the Sheryl Fitzgerald Irrevocable Trust and the Robert N. Fitzgerald
                                                             26
                                                                  Irrevocable Trust (“Defendants”), by and through their counsel of record, Dotson Law, hereby agree
                                                             27
                                                                  and stipulate to extend the time allowed for ICW to respond to Defendants’ Bill of Costs [ECF No. 73]
                                                             28

                                                                                                            -1-
                                                              1   and Defendants’ Motion for Costs and Attorney’s Fees [ECF No. 74] for two weeks, or until April 14,

                                                              2   2020.

                                                              3           Defendants’ shall have until April 21, 2020 to file their Replies.

                                                              4           This is the first request to extend the time for ICW to file these responsive pleadings. This

                                                              5   Stipulation is made for good cause and not for the purposes of delay. The reason for the request is due

                                                              6   to the effects of COVID-19 including school closures and delays related to attempting to work from

                                                              7   home. Nothing contained in this Stipulation shall be deemed a waiver of any right belonging to any

                                                              8   party hereto.

                                                              9   DATED this 25th day of March, 2020.                   DATED this 25th day of March, 2020.

                                                             10
                                                                  THE FAUX LAW GROUP                                        DOTSON LAW
                                                             11
                     2625 N. GREEN VALLEY PKWY., SUITE 100
THE FAUX LAW GROUP




                                                             12
                           HENDERSON, NEVADA 89014




                                                                  By: /s/ Jordan F. Faux                               By: /s Robert A. Dotson
                               TEL. (702) 458-5790




                                                             13      Kurt C. Faux, Esq.                                    Robert A. Dotson, Esq.
                                                                     Nevada Bar No. 3407                                   Nevada Bar No. 5285
                                                             14      Jordan F. Faux, Esq.                                  Justin C. Vance
                                                                     Nevada Bar No. 12205                                  Nevada Bar No. 11306
                                                             15
                                                                     2625 N. Green Valley Parkway, #100                    5355 Reno Corporate Drive
                                                             16      Henderson, NV 89074                                   Suite #100
                                                                     Attorneys for Insurance Company of the                Reno, Nevada 89511
                                                             17      West                                                  Attorneys for Defendants Reno Quality
                                                                                                                          Homes, Inc., Robert N. Fitzgerald, Sheryl A.
                                                             18                                                           Fitzgerald, The Robert N. Fitzgerald
                                                                                                                          Irrevocable Trust, The Sheryl Fitzgerald
                                                             19
                                                                                                                          Irrevocable Trust, Robert N. Fitzgerald as
                                                             20                                                           Trustee of the Sheryl Fitzgerald Irrevocable
                                                                                                                          Trust and the Robert N. Fitzgerald
                                                             21                                                           Irrevocable Trust
                                                             22

                                                             23                                                     ORDER
                                                             24           IT IS SO ORDERED.

                                                             25                       27th
                                                                          DATED this _________         March
                                                                                               day of _________________, 2020.

                                                             26

                                                             27
                                                                                                                      _______________________________________
                                                             28                                                       RICHARD F. BOULWARE, II
                                                                                                                      UNITED STATES DISTRICT JUDGE
                                                                                                              -2-
